             Case 3:10-cr-01957-WQH Document 36 Filed 05/27/21 PageID.74 Page 1 of 2

' AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                       UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                  V.                                  (For Offenses Committed On or After November l, 1987)
              RAUL SYLVESTRE MATA, JR. (I)
                                                                        Case Number:        3:10-CR-01957-WQH

                                                                     Martin G Molina
                                                                     Defendant's Attorney
 REGISTRATION NO.                 20313-298
 •-
 THE DEFENDANT:                                                                                       MAY 2 7 2021
 [gj   admitted guilt to violation of allegation(s) No.     1-12                                             ~         1RT

                                                                                              SOUT ERN DISTRICT OF CALIFORNIA
 D     was found guilty in violation of allegation(s) No.                                    BY                              UTY

Accordingly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1-12                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                    Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED tbat tbe defendant shall notify tbe United States attorney for tbis district witbin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by tbis
judgment are fully paid. If ordered to pay restitution, the defendant shall notify tbe court and United States attorney of any
material change in the defendant's economic circumstances.
           Case 3:10-cr-01957-WQH Document 36 Filed 05/27/21 PageID.75 Page 2 of 2
• AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                RAUL SYLVESTRE MATA, JR. (I)                                             Judgment - Page 2 of 2
 CASE NUMBER:              3:10-CR-01957-WQH

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Eleven (I!) months




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  •    The defendant is remanded to the custody of the United States Marshal.

  •    The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.
                                                               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:10-CR-01957-WQH
